DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 1/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,138,892 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claim 1, from which claims 2-8 depend, the term “vertically oriented” renders the scope of the claims indefinite since the projections could be oriented vertically or horizontally or in any orientation depending on the orientation or placement of the shaft, rendering the scope of the claims indefinite. This term is not the same as the recitation that the projections extend in a longitudinal direction with respect to the shaft, for example.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites that the projections extend for at least ½”, however this limitation is .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
Applicant is advised that should claim 28 be found allowable, claim 29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). The above claims are substantially identical in scope since no description or limitations regarding the degasser or melter are given, and all other limitations  appearing in the above claims are identical.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 6, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,966,345 to Burgoon et al (Burgoon et al). Burgoon et al teaches a shaft, which if desired, could be connected to a rotor of some undefined shape or configuration, including a first end (55) which could, if desired be received in a coupling, and a second end (opposite of 55) including a plurality of equally spaced projections (61) which if desired could be received in a rotor cavity of some undefined shape, size or configuration, where the projections “vertically” extend at least ½” from the annular outer surface of the shaft (see col. 5 lines 45-55 for example) and where the shaft may be coated with, and therefore comprise a ceramic (see col. 3, lines 28-32 for example), thereby showing all aspects of the above claims since it has been held where the prior art could, if desired by employed in a recited manner, even if such a use is not shown or suggested by the prior art, then the actual manner or method of use of an apparatus cannot be relied upon to fairly further limit claims to an apparatus itself. See MPEP 2114.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 19 and 23-32 and 34-37  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,846481 to Tilak (Tilak). Tilak teaches a rotor shaft (60) with a first end connected to a coupling to a motor shaft and motor (26) (see figures 1 and 3 for example) and a second end (see figure 3) connected to a rotor arrangement (52, 58) where the second end is connected by the use of projections (the bottom of the shaft 60 as shown in figure 3)  where a rotor structure (58, 52) includes a rotor cavity and rotor opening where the cavity is of a larger diameter than the opening, and where the rotor and rotor shaft are rotated, thereby showing all aspects of the above claims except to specifically teach that the projections of Tilak extend at least ½” from the outer surface of the rotor. However, it has been held that modification of the size of a component of an apparatus, absent any demonstrated new or unexpected result arising therefrom, would have been a modification obvious to one of ordinary skill in the art. See MPEP 2144.04 IV A. In the instant case, motivation to make the projections of Tilak of any equally useful size, as long a the projections can be operated in the manner required by Tilak, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed. 
s 2, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilak as applied to claim 1 above, further in view of US 7,470,392 to Cooper (Cooper). As applied to claim 1 above, Tilak shows all aspects of the above claims except to specifically teach that the rotor shaft comprises ceramics or graphite. Cooper, at col. 2 lines 20-33 for example, teaches that ceramics and/or graphite are commonly employed for the construction of molten metal rotor shafts and other components.  Motivation to employ the commonly known construction materials (graphite and ceramics) recited in Cooper for the construction of the rotor and shaft components of Tilak, employed in an identical environment, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed. 
Claims 5, 20, 21, 22 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilak. As applied to claims 1 and 9 above, Tilak shows all aspects of the above claims except the specific use of three projections or corresponding abutments. However, it has been held that motivation to multiply the numbers of a component shown by the prior art in order to multiply the components effect would have been a modification obvious to one of ordinary skill in the art. See MPEP 2144.04 VI B. In the instant case, motivation to employ three projections and/or abutments in order to allow greater contact and a more secure attachment between the rotor shaft (60) and the rotor assembly (52,58) of Tilak would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Response to Arguments
Applicant's arguments filed on 1/7/2021 have been fully considered but they are not persuasive. Initially, it is noted that applicant’s terminal disclaimer filed on 1/7/2021 is .
However, applicant’s argument with respect to claims 1-8, directed to a shaft only, that the threads of Tilak et al are not the same as the instantly claimed projections is not persuasive at least because this is not the feature cited by the rejection, but rather the vanes clearly shown at the end of shaft (60) at the bottom of the shaft to which the threads are attached. 
With respect to claim 19, directed to a rotor only, that Tilak does not show a rotor with an elongated section configured so that a vertically oriented projection can pass therethrough and a rotor cavity including at least one abutment, Tilak in the embodiment of figure 3 and as explained in the above rejection teaches a rotor (58) with an elongated section leading to a larger rotor cavity and including at least one abutment (a location where a component would meet or abut the cavity) in the form of the cavity sides or the slanting area at the top of the cavity and gainst which the vanes of Tilak meet.
With respect to claims 27-29, as stated above, Tilak teaches a rotor shaft (60) with an annular outer surface with outwardy extending projections and retained in a cavity. 

Conclusion





 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk